Citation Nr: 1423127	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO. 09-41 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.

2. Entitlement to service connection for congestive cardiomyopathy and arteriosclerotic heart disease with coronary artery insufficiency and angina pectoris ("heart disability").


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1974. In June 1974, VA adjudicated the Veteran's service as honorable for VA purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A March 2010 rating decision denied service connection for a psychiatric disability, claimed as PTSD, anxiety, and depression. The Board will treat these as one claim for service connection for a psychiatric disability. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for a psychiatric disability who has no special medical expertise is not competent to provide a diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

A review of the paperless claims processing system (Virtual VA and VBMS) does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a June 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.





FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD that is related to an in-service stressor.

2. The Veteran has an acquired psychiatric disorder that has been variously diagnosed, which clearly and unmistakably pre-existed service.

3. The Veteran's pre-existing acquired psychiatric disorder was clearly and unmistakably not aggravated during service.

4. None of the Veteran's acquired psychiatric disorder(s) had their onset during service or within the first post-service year.

5. The Veteran has been diagnosed with a personality disorder that was not subject to superimposed disease or injury during service.

6. A heart disability was not manifested during service or within one year of separation of service.

7. A heart disability is not causally or etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, including but not limited to PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2. A heart disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was issued VCAA notice letters for his service connection claims in April 2009 and October 2009. These letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. In January 2010 and February 2013, after the initial adjudication of his claims, the Veteran was provided additional VCAA notice.

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376.

After providing the additional VCAA notice stated above, the RO readjudicated the Veteran's claims in an SSOC. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). For these reasons, VA has satisfied its duty to notify.

The duty to assist provisions of the VCAA has also been met. The claims file contains service treatment records (STRs), and post-service treatment records. Although Social Security Administration (SSA) records are not associated with the claims file, an initial request for SSA records was submitted in September 2010. A response that "there were no records available" was received on November 17, 2010. The RO issued a formal finding of unavailability of SSA records on January 11, 2011. 

The RO provided the Veteran with several VA examinations over the course of this appeal. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests. The claims file was reviewed by the examiner. The Board finds the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The RO/AMC complied with the Board's September 2012 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC obtained pertinent records, obtained an addendum to the February 2010 VA psychiatric examination, and readjudicated the claims. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013). The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013).

Psychiatric

The Veteran asserts that he was exposed to racial mistreatment and abuse at Camp Pendleton and that this alleged abuse caused his mental disorder. He stated that he was targeted by a particular company commander and was referred to a correctional custody camp, which affected him. He alleges that he was not promoted to E2 after six months. (Id. at 13). 

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty. 38 U.S.C.A. § 1110. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f) (2013).

The presumption of sound condition upon entry into active service applies in this matter in light of his entrance examination that reflected that he was psychiatrically normal. See 38 U.S.C.A. § 1111.

In a pre-service questionnaire detailing his history, the Veteran denied then having or ever having had a history of mental disorder, drug abuse or alcohol abuse.

His personnel records reflect that in an October 1972 pre-enlistment examination, the Veteran stated that he had never been arrested, convicted of a crime, sentenced by a court, incarcerated, or that he had any other criminal and again denied pre-service substance abuse. 

Approximately 6 months after he entered active duty, the Veteran began a period of absence without authority (AWOL). He then entered drug rehabilitation, followed by another period of AWOL, followed again by a period of drug rehabilitation; and followed by a period of administrative correctional custody; again followed by a period of drug rehabilitation; again followed by a period of AWOL.  

In early 1974, the service department began early administrative board separation proceedings. The administrative discharge board recommended that the Veteran be discharged and the Veteran was discharged in March 1974. 

His STRs showed no complaints of or treatment for a mental health condition. The Veteran was diagnosed as psychiatrically normal at his September 1972 service entrance examination. It was noted, however, that he was seen for drug abuse in August 1973. At that time, the doctor stated that he did not need a psychiatric evaluation.

In a September 1981 VA treatment record, the Veteran denied using any drugs in service and that he had never been involved in drug use.

The Veteran entered detoxification treatment for alcoholism in June 1986. In a June 1986 clinical record, the Veteran stated that he "has been drinking excessively and continually ever since [he got] out of Army training." The record also stated that he "started drinking at age 14" and that he has been "drinking excessively and continually every day."

An August 1989 VA treatment record reflects that the Veteran was again admitted for alcohol detoxification. The treatment record noted a history of drinking since age 15. The Veteran was diagnosed with depression and anxiety in October 2007.

Recent VA treatment records reflect treatment of PTSD and depression alleged by the Veteran to be related to the time while he was in the Navy. The Veteran was diagnosed with PTSD and depression. (See also December 2012 VA treatment record). VA treatment records also reflect that the Veteran had been seen for mental health complaints, to include depression and nightmares. The VA physician stated that his dreams/nightmares did not seem to have a negative impact on his daily functioning. It was noted that although the Veteran described bad memories of his military experiences, the Veteran moved often into discussions of other current stressors.

A February 2010 VA examiner reviewed the evidence in the claims file. The examiner stated that although the Veteran seemed to have experienced events which he perceived as highly stressful, these did not meet the criteria for a diagnosis of PTSD. The Veteran's stressor statement was basically that he was exposed to mistreatment while in the military. However, the examiner stated that in accordance with her knowledge of the United States Marine Corps (USMC) boot camp at Camp Pendleton in San Diego, the Veteran's service experiences did not appear different from other recruits with whom she has talked with regarding their boot camp experience. 

However, as to the question of a current disorder, the examiner observed that the symptoms described do not significantly impair his ability to conduct his daily living activities and/or socialization. She stated that it appeared that his problem began well before he enlisted in the USMC as he acknowledged being actively involved with "the wrong element" and had engaged in arson, burglary, robbing people, and a parole violation - although the Veteran has denied stating this to the examiner. He also stated that he had been drinking and using drugs since age 15 or 16. Moreover, he openly indicated numerous examples of his misconduct while in the military, including coming back late ("always five minutes") from pass; drinking heavily while on pass;, and traveling to Oakland when prohibited. The VA examiner diagnosed adjustment disorder with anxiety and sadness due to his mother's ill health, financial problems, and concern about his family.

In accordance with the BVA remand instructions, the claims file was sent to another VA examiner to determine the etiology of the psychiatric disability. The February 2013 Disability Benefits Questionnaire (DBQ) examiner stated that the Veteran "undeniably" had a psychiatric condition prior to service. His opinion was based on the Veteran's report of various criminal acts and chemical abuse patterns during his medical history. He noted that the VAMC discharge summary from December 1988 indicated that the Veteran began abusing chemicals at the age of 14 to 15 years old. 

The February 2013 examiner also observed that a private physician's February 2010 report mentioned that the Veteran dropped out of high school as he was involved in a "bad element," and that he had charges including burglary, arson, robbing people, and a parole violation. He stated that this "[t]his clearly outlines the pattern of chemical abuse and provides the foundation for the diagnosed Antisocial Personality Disorder." The examiner observed that the personality disorder would be the source of the Veteran's problems of adjustment in the military, in particular his inability to conform and the ongoing conflict with authority; that there were multiple accounts of problems related to chemical abuse while in the military and that the Veteran's conflict with authority, inability to conform,  and AWOL history were reflective of a personality disorder. He further stated that the preexisting condition was not aggravated during service. With regards to PTSD, the VA examiner stated that he did not identify a stressor that would support a diagnosis of PTSD. He stated that although there was a diagnosis of PTSD from a nurse in his treatment records; the nurse did not identify information of how the diagnosis was made and on what basis. He concluded that the claimed condition was less likely related to service.

In June 2012, the Veteran testified that the prior VA examination was based on an inaccurate factual history. He argued that while he had behavioral problems prior to military service, he denied problems "with arson, burglaries, and other things" which was cited by the prior VA examination. The Veteran also testified that he did not have any problems with depression or substance abuse prior to service. He stated that the records show that for the first six months he had no offenses and demonstrated no behavioral problems in service. Personnel records reflect that beginning in April 1973 that he began to demonstrate behavioral problems. He received five charges of "UA" with evidence of lower proficiency scores. He developed problems with drug use, alcohol abuse, and difficulty with ulcers. (Hearing Transcript p. 8).

In support of his claim, the Veteran submitted lay statements from his family and a friend. The Veteran's mother stated that the Veteran had PTSD since he returned home from the Marine Corps in 1974 when he started drinking heavily, crying a lot, and having nightmares and depression. His brothers also described changes in his behavior such as depression and heavy drinking since his return from service. His "buddy" statement from J. B. stated that he believed that the Veteran may have PTSD as the Veteran became withdrawn. (See also written letter from his brothers R.L., J.L. dated May 2009 and from his friend J. B. received October 2009).

The Veteran also submitted an internet article on depression that discussed male depression signs and symptoms and how often it goes undiagnosed. The treatise appears to have been cited for generalities of possible adverse health consequences of depression pertaining to men. 

Although the Veteran is presumed sound at entry because no psychiatric disorder was shown at entry, the presumption is rebutted by clear and unmistakable evidence of pre-existence. This is established by: (1) objective medical evidence from the VA treatment records and VA examinations showing the presence of a preexisting psychiatric disorder, which was based on the Veteran's overwhelming and repeated reports of chemical abuse patterns throughout his medical history (not only what was allegedly reported to the VA examiners). The VAMC discharge summary from December 1988 indicated that the Veteran began abusing chemicals at the age of 14 to 15 years old. 

The February 2013 examiner makes it clear that the Veteran's disability pre-existed service and was not aggravated during service. He stated that this "[t]his clearly outlines the pattern of chemical abuse and provides the foundation for the diagnosed Antisocial Personality Disorder," which he observed was the source of the Veteran's problems of adjustment in the military, in particular his inability to conform and the ongoing conflict with authority.

Although the Veteran is competent to report the onset or worsening of symptoms, his statements are accorded less probative value given his demonstrated misrepresentations and inconsistent histories provided to examiners. The Veteran's credibility is in question because his statements regarding the before service, in-service, and after service are contradictory, at best, to objective findings in the record showing pre-existence as discussed above. Furthermore, the Veteran is not competent to diagnose psychiatric disorders and he is not competent to distinguish between a personality disorder and an acquired psychiatric disorder because these types of distinctions require expert medical/psychiatric knowledge. In this regard, the Veteran has not held himself out to have medical training.

Even assuming that no pre-existence is found, the Veteran's acquired psychiatric disorder did not have its onset during service or within the first post-service year. The VA examiners found that the Veteran's in-service symptoms represented elements of a personality disorder, and not an acquired psychiatric disorder. The examiners provided adequate rationale for these opinions using sound medical principles. Moreover, the most recent VA examiner found that any psychiatric symptoms in service were part of a personality disorder, for which service connection is not applicable; and, as noted above, the Veteran does not have the requisite medical training to be able to distinguish between an acquired psychiatric disorder and a personality disorder.

In sum, service connection is not warranted for an acquired psychiatric disorder, including, but not limited to PTSD or any other psychiatric disorder. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart

The Veteran asserts that he experienced chest pain and shortness of breath during service, allegedly during organized physical training events. He alleges that each time, he was instructed to sit on the curb in order to catch his breath. He was not referred to sick bay or the Naval Hospital at those times. (See also March 2007 written statement from J. L.). The Veteran did report chest pain and dyspnea on one occasion during service in June of 1973.

The Veteran asserts that his heart condition was first diagnosed in the late 1980's or early 1990's. (See April 2007 Letter from J. E.).

Review of the STRs reflect that the Veteran was seen in November 1972, with complaints of pain in his right side while running. Examinations in August 1973 and March 1974 were negative for any cardiovascular problems. 

VA hospital summary from April and May 1975 noted that the Veteran reported a history of chest pain with exertion. Heart examination was normal at that time. A diagnosis of sarcoidosis was given. 

A June 1986 radiographic examination of the chest demonstrated that the heart was within normal limits.

Treatment records from December 1988 show he was hospitalized for alcohol and drug treatment. It was noted he was being treated for hypertension at that time. 

An August 2006 private treatment reflects that the Veteran was a bad historian, but that he appeared to have cardiomyopathy, which was probably secondary to alcoholism.

A December 2006 private treatment record, in part, diagnosed the Veteran with alcoholic cardiomyopathy, congestive heart failure, left ventricular failure with secondary minimal pulmonary edema, coronary artery insufficiency with angina pectoris, chronic alcoholism, congestive cardiomyopathy, and arteriosclerotic heart disease.

The Veteran received a diagnosis of alcoholic cardiomyopathy in January 2003. (See also August 2006 private treatment record). His private physician noted that the Veteran had a history of "significant drinking." A January 2005 stress test report noted a June 2001 study had been normal. 

In August 2007, the Veteran's private physician, Dr. Sethi, submitted a statement in which he noted that he reviewed the Veteran's STRs and his medical history. Dr. Sethi concluded it was as likely as not that the Veteran's heart condition had its onset during military service. He stated that the Veteran complained of shortness of breath and chest pains while running at Camp Pendleton, but he was not evaluated for any heart condition and was told to sit and rest. Dr. Sethi stated, "[c]learly, on those occasions, ...it [was] certainly plausible that the onset of heart disease was precipitated by his regiment at Camp Pendleton." It was noted by the DBQ examiner; however, that Dr. Sethi's office notes were of record and reflected a normal echocardiogram dated on September 27, 2002. 

The private opinion is not probative because it was based on a medical history reported by the Veteran and his own medical records that were, at best, inconsistent. Review of the STRs showed complaints of chest pain for one day with pain on coughing, dyspnea, and production of white sputum, which was treated with cough syrup. No further complaints of chest pain were shown during the remainder of military service. There was no evidence of cardiovascular treatment, evaluation, and/or diagnosis rendered, which is supported by the fact that Dr. Sethi's own records showed no heart disease in 2002 (normal echocardiogram).

The Veteran underwent a VA examination for his heart disability in July 2010. The VA examiner stated that there was no evidence of any heart problems on the Veteran's induction physical, sick call visits during active military service, or his separation physical. He noted that the Veteran was hospitalized at Wood VA hospital in April of 1975 with sarcoidosis, however there was no report of any cardiomegaly and he had a normal echocardiogram. There was no evidence to indicate any cardiac disease at that time. The VA examiner also mentioned that the Veteran was hospitalized in December of 1988 for drug and alcohol abuse. He had a number of detoxification hospitalizations prior to that admission. His chest x-ray and electrocardiogram showed no evidence of cardiac disease. The examiner further stated that the Veteran had cardiomyopathy related to alcoholism in the mid to late 1990s. This was supported by an ejection fraction in 1998 of 45 percent. The Veteran had shortness of breath and stated that he stopped drinking at that time. His ejection fraction on echocardiogram in 2002 was reported as normal. He was seen in 2005 with a history of progressive shortness of breath and underwent an echocardiogram at Mount Sinai Hospital, which showed a 30 percent ejection fraction. He underwent a cardiac catheterization that showed mild coronary artery disease in the form of a 30 to 40 percent block in a marginal vessel of the circumflex. There was left ventricular global hypkinesia. The Veteran was diagnosed with dilated cardiomyopathy that was most likely caused by a past history of long-standing alcohol abuse. He further stated that arteriosclerotic heart disease was not of an ischemic nature. He stated that there was no evidence that the Veteran had any heart disease during active military service, or as late as 1988. He had cardiomyopathy, most likely related to prior alcohol abuse. He also has arteriosclerotic coronary artery disease, mild, nonobstructive, and nonischemic, given his most recent stress test and clinical history and examination.

In an August 2010 addendum, the VA examiner stated that there was no evidence of heart disease in service or years after.

In a statement received in September 2008 the Veteran's brother stated that the Veteran while on active duty complained to his superior officers about chest pain and shortness of breath. He stated that the Veteran had been in and out of the hospital for congestive heart failure. A statement was also received from C. L. on September 5, 2008. She stated she transported him to Mt. Sinai Medical Center in 2002 for two doctor's appointments. She mentioned that both visits were for health care related to the heart and chest pains.  

The lay statements from the Veteran are vague and inconsistent and are in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence. Service connection for a heart condition remains denied because there is no medical evidence to show that this condition either occurred in or was caused by military service. In addition, there is no medical evidence to show this condition manifested to a compensable degree within one year of discharge from service.

Rather the evidence of record indicates that the Veteran has cardiomyopathy related to longstanding alcoholism and also arteriosclerotic heart disease. The Veteran's representative contends that the Veteran's alcoholism, diagnosed as the cause of his cardiomyopathy, has in turn been a result of his psychiatric disability, for which he seeks service connection. (See Hearing Transcript p. 17). For the reasons discussed above, the Veteran is not entitled to service connection for a psychiatric disability and similarly for a heart disorder. The medical evidence of record shows that a heart condition was not caused by military service, but rather by his abuse of alcohol, which was not found to be service-related.

The Board has considered the applicability of the benefit of the doubt doctrine. The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is thus inapplicable in this case. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a psychiatric disability, claimed as PTSD, anxiety and depression, is denied.

Service connection for a heart disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


